 Case 2:18-bk-20151-ER        Doc 1087 Filed 12/17/18 Entered 12/17/18 11:51:50              Desc
                                Main Document    Page 1 of 3


 1   SAMUEL R. MAIZEL (Bar No. 189301)
     samuel.maizel@dentons.com
 2   TANIA M. MOYRON (Bar No. 235736)
     tania.moyron@dentons.com
 3   DENTONS US LLP
     601 South Figueroa Street, Suite 2500
 4   Los Angeles, California 90017-5704
     Tel: (213) 623-9300 / Fax: (213) 623-9924
 5   Attorneys for the Chapter 11 Debtors and
 6   Debtors In Possession

 7                        UNITED STATES BANKRUPTCY COURT
                 CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
 8
      In re                                          Lead Case No. 2:18-bk-20151-ER
 9
      VERITY HEALTH SYSTEM OF                        Jointly Administered With:
10    CALIFORNIA, INC., et al.,                      Case No. 2:18-bk-20162-ER
                                                     Case No. 2:18-bk-20163-ER
11            Debtors and Debtors In Possession.     Case No. 2:18-bk-20164-ER
                                                     Case No. 2:18-bk-20165-ER
12                                                   Case No. 2:18-bk-20167-ER
       Affects All Debtors                          Case No. 2:18-bk-20168-ER
13                                                   Case No. 2:18-bk-20169-ER
       Affects Verity Health System of              Case No. 2:18-bk-20171-ER
        California, Inc.                             Case No. 2:18-bk-20172-ER
14     Affects O’Connor Hospital                    Case No. 2:18-bk-20173-ER
       Affects Saint Louise Regional Hospital       Case No. 2:18-bk-20175-ER
15     Affects St. Francis Medical Center           Case No. 2:18-bk-20176-ER
       Affects St. Vincent Medical Center           Case No. 2:18-bk-20178-ER
16     Affects Seton Medical Center                 Case No. 2:18-bk-20179-ER
       Affects O’Connor Hospital Foundation         Case No. 2:18-bk-20180-ER
17     Affects Saint Louise Regional Hospital       Case No. 2:18-bk-20181-ER
        Foundation
18     Affects St. Francis Medical Center of        Hon. Judge Ernest M. Robles
        Lynwood Foundation
19     Affects St. Vincent Foundation               NOTICE RELATED TO CONTRACTS
       Affects St. Vincent Dialysis Center, Inc.    DESIGNATED BY SANTA CLARA COUNTY
20     Affects Seton Medical Center Foundation      FOR ASSUMPTION AND ASSIGNMENT
       Affects Verity Business Services             [RELATED DKT. NOS. 365, 724, 1041]
21     Affects Verity Medical Foundation
       Affects Verity Holdings, LLC
22     Affects De Paul Ventures, LLC
       Affects De Paul Ventures - San Jose
23      Dialysis, LLC
24              Debtors and Debtors In Possession.
25

26          PLEASE TAKE NOTICE that, on October 1, 2018, the above-captioned debtors and debtors
     in possession (the “Debtors”) filed the Debtors’ Notice of Motion and Motion for the Entry of (I) an
27   Order (1) Approving Form of Asset Purchase Agreement for Stalking Horse Bidder and for
     Prospective Overbidders to Use, (2) Approving Auction Sale Format, Bidding Procedures and
28   Stalking Horse Bid Protections, (3) Approving Form of Notice to be Provided to Interested Parties,
 Case 2:18-bk-20151-ER              Doc 1087 Filed 12/17/18 Entered 12/17/18 11:51:50                            Desc
                                      Main Document    Page 2 of 3


 1   (4) Scheduling a Hearing to Consider Approval of the Sale to the Highest Bidder, (5) Approving
     Procedures Related to the Assumption of Certain Executory Contracts and Unexpired Leases; and (II)
 2   an Order (A) Authorizing the Sale of Property Free and Clear of All Claims, Liens and Encumbrances
     (the “Bidding Procedures Motion”).1
 3

 4           PLEASE TAKE FURTHER NOTICE that, attached as Exhibit “A” to the Bidding
     Procedures Motion is an Asset Purchase Agreement (the “APA”), dated October 1, 2018, between
 5   Verity Health System of California, Inc., Verity Holdings, LLC, O’Connor Hospital, and Saint Louise
     Regional Hospital, on the one hand; and the County of Santa Clara, a political subdivision of the State
 6   of California (“SCC”), on the other hand, to purchase all assets of O’Connor Hospital and Saint Louise
     Regional Hospital (excluding cash, A/R and causes of action) (the “Assets”) if SCC is the successful
 7
     bidder at an auction of the Assets, free and clear of all liens, claims, encumbrances and other interests
 8   pursuant to §§ 363 and 365 of the Bankruptcy Code.

 9           PLEASE TAKE FURTHER NOTICE that, on October 31, 2018, the Bankruptcy Court
     entered an order (the “Bidding Procedures Order”) approving the Bidding Procedures Motion, which
10   set the key dates and times related to the sale (the “Sale”) of the Assets, including deadlines for
     counterparties to file objections related to the assumption and assignment of their executory contracts
11   and unexpired leases to SCC or the successful bidder at auction (“Objections to Assumption and
12   Assignment”).

13           PLEASE TAKE FURTHER NOTICE that a cure notice listing all of the known executory
     contracts and unexpired leases related to Saint Louise Medical Center and O’Connor Medical Center
14   (the “Cure Notice”), along with the Debtors’ belief as to all outstanding cure amounts owing by the
     Debtors to the other parties to those executory contracts and unexpired leases (the “Cure Amounts”),
15   was filed on November 12, 2018 [Dkt. No. 810] and served on all counterparties to the listed executory
     contracts and unexpired leases. A supplement to the Cure Notice (listing additional executory contracts
16
     and leases and revised Cure Amounts) was later filed on December 6, 2018 [Dkt. No. 998] and served
17   on all counterparties to the listed executory contracts and unexpired leases.

18           PLEASE TAKE FURTHER NOTICE that, as previously noticed, no party submitted a bid
     for the Assets prior to the applicable bid deadline under the terms of the Bidding Procedures Order.
19   Accordingly, no auction for the Assets was held. On December 13, 2018, the Debtors filed a
     memorandum in support of entry of a sale order approving a sale of the Assets to SCC [Dkt. No. 1041].
20

21           PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the APA, SCC was to
     identify which executory contracts and unexpired leases that SCC desires to have assigned to it by
22   December 8, 20182 (the “Deadline to Designate Contracts”). The Debtors informally extended the
     Deadline to Designate Contracts to December 12, 2018.
23
             PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the APA, the Debtors
24   received a letter from SCC that (i) identified certain executory contracts and unexpired leases that SCC
     desires to have assigned to it, and (ii) referenced other executory contracts and unexpired leases in
25
     various schedules that SCC desires to have assigned to it. As a consequence, the Debtors are compiling
26   all executory contracts and unexpired leases that SCC desires to have assigned to it into one

27   1
           Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.

28   2
           Section 1.12.1 of APA provides that SCC must designate contracts and leases no later than three (3) days prior to the
           auction, which was set for December 11, 2018.
                                                                2
     109846314\V-1
 Case 2:18-bk-20151-ER        Doc 1087 Filed 12/17/18 Entered 12/17/18 11:51:50                 Desc
                                Main Document    Page 3 of 3


 1   comprehensive list (the “Designated Contracts List”). The Debtors will file the Designated Contracts
     List prior to the hearing to approve the sale of the Assets to SCC (the “Sale Hearing”) scheduled on
 2   December 19, 2018, at 10:00 a.m. (prevailing Pacific Time). The Debtors shall also serve a copy
     of the Designated Contracts List on all counterparties to the executory contracts and unexpired leases
 3
     listed in the Cure Notice and supplement to the Cure Notice.
 4
             PLEASE TAKE FURTHER NOTICE that, at the Sale Hearing, the Debtors will request that
 5   the Court (i) continue all matters related to Cure Amounts and Objections to Assumption and
     Assignment to a date prior to the closing of the Sale, and (ii) set a reply date for the Debtors related
 6   thereto.
 7
      Dated: December 17, 2018                            DENTONS US LLP
 8                                                        SAMUEL R. MAIZEL
                                                          TANIA M. MOYRON
 9

10
                                                          By     /s/ Tania M. Moyron
11                                                               Tania M. Moyron
12                                                        Attorneys for the Chapter 11 Debtors and
                                                          Debtors In Possession
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      3
     109846314\V-1
